EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2: After "having a lumen", insert --extending entirely through the anchor body and--.
Claims 9-20 are cancelled.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to inventions non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.
Reasons for Allowance
Claims 1-8 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art are Chen (US 2011/0022141) and Kohl (US 6,138,475).  Chen shows a lead anchor which uses a retainer comprising spring-actuated offset lumens to lock the lead in place (Figures 4-7).  Kohl shows a retainer that uses offset apertures to lock an elongated shaft in place, where the retainer comprises first and second grip members with apertures, connected by a U-shaped resilient portion (Figure 7).  However, it is not readily apparent how the design of the retainer of Kohl would be incorporated into a lead anchor such as that of Chen, given the structural differences in the retainer designs.  In addition, D'Hiver (US 8,727,817) shows substantially the same invention as claimed, except for the components being embodied in a header assembly rather than a lead anchor, and where the header assembly includes a receiving lumen that terminates within the header to receive the plug end of a lead.  Therefore, the prior art does not disclose or suggest the particular combination of elements as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cox (US 4,270,491), Galbreath (US 6,305,053), Kinebuchi (US 2007/0044278) show various retainers comprising first and second grip members with apertures, connected by a U-shaped resilient portion.
Lorentz (US 947,111), Reynolds (US 942,517) show double-sided retainers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792